DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 rejected under 35 U.S.C. 103 as being unpatentable over Kjeken (US 20110009807) in view of Xie (US 20200261907).
	With respect to claim 1, Kjeken discloses a device configured for controlled nanoelectroporation and/or electrophoretic insertion of genetic material into cells.  The device includes a nanopore microneedle (Figure 2:130) comprising an elongate shaft having a sharp tip configured as a first electrode (Figure 2:120).  The shaft is characterized by a continuous wall that defines an interior space, and a plurality of nanopores (Figure 3B:150) extend through a continuous wall in order to deliver an ejectate (Figure 3B:140) into a subcutaneous location.  At least one second electrode (Figure 2:200) surrounds an outer surface of the shaft along a length of the shaft in order to produce an electric field (Figure 3B:310) in operation with the first electrode that enables electroporation.  This is described in at least paragraphs [0052]-[0055].  At least paragraph [0011] states that the nonporous each have a diameter that is smaller than about 120 microns.  Kjeken, however, does not appear to teach that an array of microneedles are provided, or that the diameter of each nanopore is 5 to 500 nm.
	Xie discloses a device comprising an array of nanopore microneedles (Figure 12:315) projecting from a base (Figure 12:300).  Each nanopore microneedle is approximately 50 to 5,000 microns in length (Figure 8B shows that needle 110 is less than 5 mm in length) and includes a shaft having a plurality of nanopores (Figure 6:120) formed therein.  Table 1 shows that the nanopores may be 5 to 500 nm in diameter.
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Kjeken device with a plurality of microneedles, wherein each microneedle has nanopores that are each 5 to 500 nm in diameter.  Xie teaches in paragraphs [0088]-[0096] that it is often useful to incorporate a plurality of microneedles less than 5 mm in length as a 2-D array into a flexible substrate, such as a smart bandage, in order to increase the area that is treated and enhance the delivery of treatment to a patient.  Xie indicates that the needles may be “ultra-compact” to allow for improved sensitivity.  Xie further recognizes in at least paragraphs [0101]-[0103] that a slow rate of diffusion of analyte to and from the nanopores is accounted for by fabricating a very large number of nanopores along the outer surface of each microneedle (“Since each of the micro-needle sensors consists (in some embodiments) of large numbers (e.g., thousands) of nanopores (wells), transport and thus translocation into the pore will be enhanced by several orders of magnitude compared to a single pore”).

	With respect to claims 2-6, Kjeken and Xie disclose the combination as described above.  It is additionally noted that mere changes in shape and size (e.g. microneedle diameter, cross sectional shape) are generally understood to be prima facie obvious, especially when they produce only a minimal or predictable change in device operation. See MPEP 2144.04 “Changes in Shape”, “Changes in Size”.  It is well within the ability of one of ordinary skill to adjust result effective variables (e.g. microneedle shape, length, diameter) through routine experimentation.

	With respect to claim 7, Kjeken and Xie disclose the combination as described above.  Xie shows in Table 1 that the nanopores may be present at a density of 50,000 to 50,000,000 per square centimeter.
	With respect to claim 8, Kjeken and Xie disclose the combination as described above.  Xie additionally teaches that the nanopores are fabricated using silicon and silicon dioxide materials.

	With respect to claims 9-13, Kjeken and Xie disclose the combination as described above.  Xie further states that the microneedles may be coated with a conducting material, such as gold.  Xie and Kjeken both indicate that the microneedles are in communication with at least one electrode.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kjeken (US 20110009807) in view of Xie (US 20200261907), and further in view of Heller (US 6135990) and Cheesebrough (US 3313293).
	Kjeken and Xie disclose the combination as described above.  As discussed above, teaches that at least one electrode is located along a length of the shaft, and at least a second electrode is external tot the tip of the nanopore microneedle.  Kjeken, however, does not appear to teach that an insulated wire is in communication with the electrodes.
	Heller discloses a device configured for controlled electroporation and electrophoretic insertion of genetic materials into cells.  The device includes an array of microneedles (Figure 4:12) that each have an elongated shaft and a sharp tip.  Each microneedle includes one or more electrodes (Figure 3:13-15) that surround an outer surface of the shaft at one or more locations.  The microneedle further includes an insulated wire (Figure 3:19) that connects the electrodes to a power source (Figure 3:50) - see also the dashed lines in Fig. 5.  Alternatively, the electrodes may be configured as circumferential rings (Figure 5:23-27).
	Cheesebrough discloses a multi-electrode needle comprising an elongated shaft having a sharp tip at its distal end.  The shaft is formed from a continuous wall that defines an interior space inside the shaft.  One or more electrodes (Figure 1:12, 14, 16, 18, 20) surround an outer surface of the shaft at one or more locations along the length of the shaft.  The needle further includes an insulated wire (Figure 1:24) that extends along the length of the shaft to each electrode.
	It also would have been obvious to ensure that the Kjeken device includes an insulated wire configured to deliver power to each of the electrodes (in the event that Kjeken does not already require this).  Heller and Cheesebrough both show how it is known in the art to provide power to microneedle electrodes using at least one insulated wire connected to the microneedle shaft.  Applying a known technique to a known device ready for improvement to yield predictable results (here, the known result of delivering power to microelectrodes) is prima facie obvious.  See MPEP 2143.

Response to Arguments
Applicant's arguments filed 29 March 2022 have been fully considered but they are not persuasive.
Applicant argues that Kjeken does not teach nanopores or an array of microneedles.  This is true, however one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For the reasons expressed in the rejections above, Xie expressly teaches an array of microneedles comprising nanopores, wherein each microneedle is less than 5 mm in length.  
Applicant argues that Kjeken would be rendered inoperable if the pores where reduced in diameter to form nanopores.  Xie disagrees and states in at least paragraphs [0101]-[0103] that nanopores are characterized by a sufficient rate of diffusion, especially when a large number of pores and needles are utilized.  Xie teaches that the nanopores decrease analysis time and provide improved sensitivity.    
Applicant additionally argues that Xie does not teach pores, but rather discloses nanowells.  Although it is agreed that Xie does not teach structures that extend through a needle wall (this limitation is satisfied by the primary reference Kjeken), the Xie structures are referred to as “pores” and “nano-pores” throughout the reference.  Figures 6-8B and 12 show that these nanopores are formed on the outer surface of a microneedle.  Figure 12, in particular, depicts a plurality of microneedles arranged in a 2D array.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799